DETAILED ACTION
This is the initial Office action for application SN 17/311,656 having an effective date of 07 June 2021 and a Foreign priority date of 05 December 2018 (UK).  A preliminary amendment was filed on 07 June 2021 canceling Claims 11, 16, 21, 22 and 24.  Claims 1-10, 12-15, 17-20, 23 and 25 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-15, 17-20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US 6,316,394) in combination with Ruane (US 5,580,845).

Morgan discloses that the aqueous machining fluid is free of sulfur and/or halogen containing organic lubricants and comprises: water; a water soluble or dispersible fatty acid or fatty acid salt; a water soluble or dispersible propylene oxide terminated ethylene oxide/propylene oxide copolymer having at least one terminal hydroxyl group or water soluble derivative thereof; and a water soluble or dispersible organic phosphate ester.  COL.3, L15-23.  
Morgan additionally discloses a method for mechanically shaping an article comprising the steps of (a) applying force to a workpiece by a tool contacting the workpiece, and (b) supplying to the interface between the tool and the workpiece the aqueous machining fluid disclosed above.  COL.3, L24-36.  
Morgan discloses that the water soluble or dispersible propylene oxide terminated ethylene oxide/propylene oxide copolymer having at least one terminal hydroxyl group, or water soluble derivative thereof, has an average molecular weight in the range of from about 1000 to 8000.  COL.6, L1-8.  Morgan discloses examples of this additive component including, but not limited to, commercially available oxyethylene/oxypropylene copolymers, for example, Pluronic 10 R5, Pluronic 31 R1, Pluronic 25 R2, Tetronic 90 R4 and Tetronic 150R1.  COL.10, L51-62. 
Morgan discloses concentrates, and the common practice in the art to prepare and ship aqueous machining fluid compositions in a concentrated form.  C10. 11, L54 to COL.13, L13.  Morgan discloses the addition of optional performance additives to the composition including biocides, corrosion inhibitors, and other water-soluble additives.  COL.13, L25-34.  

Ruane discloses a lubricant suitable for use in an industrial forming process for the production of seamless metal tubing known as cold pilgering. COL.1, L5-11.  Ruane discloses that the lubricant comprises a water-soluble polyglycol as base fluid, a water-soluble inorganic filler and an organic filler. COL.2, L27-30.  Ruane discloses that the polyglycol may be any suitable polymer built randomly or sequentially of alkylene oxide units onto an initiator or starter molecule.  Ruane discloses that the alkylene units are preferably derived from ethylene oxide, propylene oxide, butylene oxide, or mixtures thereof.  COL.2, L31-50.  
Ruane discloses in the Examples a water-soluble polyglycol as a base fluid containing 75 mole % ethylene oxide units and 25 mole % propylene oxide units which has a viscosity at 40°C of 18,000 cSt (BREOX 75W 18,000).  
Having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the water-soluble polyglycol disclosed in Ruane containing 75 mole % ethylene oxide units and 25 mole % propylene oxide units, having a viscosity at 40°C of 18,000 cSt (BREOX 75W 18,000), together with the aqueous metalworking fluid disclosed in Morgan, if so desired.  Morgan provides motivation for the addition by disclosing that any water-soluble or dispersible propylene oxide terminated ethylene oxide/propylene oxide copolymer having at least one terminal hydroxyl group, or water soluble derivative thereof, may be used.   Where there is a reason to modify or combine the prior art to prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
         
   			Claim Rejections - 35 USC § 103
Claims 1-10, 13-15, 17-20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laemmle (US 4,452,712) in combination with Ruane (US 5,580,845).
Laemmle discloses an aqueous synthetic lubricant composition for use in metalworking operations such as cold rolling.  COL.1, L8-12.  Laemmle discloses that the lubricant composition comprises a water-soluble mixture of polyoxypropylene-polyoxyethylene-polyoxypropylene block copolymers in an amount of about 1.0 to 20 wt.%, a water-soluble carboxylic acid in an amount of about 0.5 to 10 wt.%, a water-soluble alkanolamine in an amount of about 0.5 to 10 wt.%, and water.  COL.2, L40-68.   
Laemmle discloses that the block copolymers have the general formula set forth in COL.3, L32-35, wherein the average molecular weight of the polyoxypropylene chains in the mixture is at least 900, preferably about 1000 to 3100, and the polyoxyethylene chains in the mixture constitute about 10-80 wt%.  Laemmle teaches that such materials are sold under the trade name “Pluronic R” by BASF. Laemmle discloses that the compositions may contain additional performance additives including biocides, oxidation inhibitors, and corrosion inhibitors.  COL.5, L1-4. 
Laemmle does not disclose the viscosity at 40°C of the polyoxyethylene/ polyoxypropylene block copolymers.  However, Ruane discloses a water-soluble polyglycol component suitable for use in cold metalworking processes having a viscosity at 40°C.

Ruane discloses in the Examples a water-soluble polyglycol as a base fluid containing 75 mole % ethylene oxide units and 25 mole % propylene oxide units which has a viscosity at 40°C of 18,000 cSt (BREOX 75W 18,000).  
Having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the water-soluble polyglycol disclosed in Ruane containing 75 mole % ethylene oxide units and 25 mole % propylene oxide units, having a viscosity at 40°C of 18,000 cSt (BREOX 75W 18,000), together with the aqueous metalworking fluid disclosed in Laemmle, if so desired.  Laemmle provides motivation for the addition by disclosing that any water-soluble or dispersible propylene oxide terminated ethylene oxide/propylene oxide copolymer having at least one terminal hydroxyl group, or water soluble derivative thereof, may be used.   Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorman (US 4,212,750) discloses a water based metalworking lubricant including water soluble polyalkylene glycols such as a polypropylene glycol/polyethylene glycol block copolymer.  Gorman teaches that polypropylene glycol becomes extremely viscous at high molecular weights, for example 8,000 to 10,000.  COL.4, L33-51. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
February 7, 2022